Exhibit 10.104

 

SECURED CONVERTIBLE PROMISSORY NOTE

AMENDMENT I

 

 

This First Amendment (the "Amendment”) is to amend the following terms and
conditions of the Secured Convertible Promissory Note dated April 3, 2015, (the
“Note”) by and between Location Based Technologies, Inc., a Nevada corporation
(the "Company"), and Greggory Haugen (the “Lender”) (each a, “Party” both are,
“Parties”).

 

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTC Market under the symbol LBAS; and

 

WHEREAS, on April 3, 2015, the Company entered into a Secured Convertible
Promissory Note with the Lender (as the same may from time to time be further
amended, modified, supplemented or restated), in which the Lender may invest
capital in the Company of Fifty Thousand Dollars ($50,000) in the form of
secured convertible debt;

 

WHEREAS, the Parties desire to amend the Note:

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements of the services rendered by the Lender to the Company, the following
terms and conditions hereinafter set forth shall apply, and the parties hereto
covenant and agree as follows:

 

 

Subsection (a) of Section 1 titled, “Terms of Repayment and Conversion”, shall
be and is hereby amended as follows:

 

a.     Upon the execution and delivery of this Note, the Holder shall disburse
to the Borrower the sum of $50,000; the amount actually received by the Borrower
shall be the principal amount. All amounts outstanding under this Note shall
mature and become due and payable on April 3, 2017 (the "Maturity Date"),
subject to any prior payment required by this Note. At the Maturity Date, or
during any time after July 15, 2015, the Lender shall have the right, but not
the obligation, to convert this Note into shares of the Company’s common stock
at a price equal to the lower of $0.10 per share or 50% of the closing stock
price on the day after the Company is given notice of the conversion by the
Lender (the “Conversion Price”).

 

 

 

All other terms and conditions of the Note shall remain unchanged.

 

 

 

 

 

 

{Signature Page to Follow}

 

 
1 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this amendment to the Note has been executed this 3rd day of
July, 2015.

 

Borrower:

 

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

 

By: __________________________________

          David M. Morse, CEO          

 

 

Date: July 3, 2015

 

Lender:

 

 Greggory Haugen

 

 

By: _____________________________

  Greggory S. Haugen     

 

Date:     July 3, 2015

 

 

2